Hill, C. J.
1. An accusation under section 719 of the Penal Code of 1910 set out certain representations, and alleged that these representations were “falsely and fraudulently” made by the accused, and that a designated owner of personal goods, therein described', was thereby cheated and defrauded of a named sum of money. Held: The accusation was sufficient, although it was not specially alleged that the representations were made witli the intent to defraud. Hagood v. State, 5 Ga. App. 80 (5), (62 S. E. 641).
2. The evidence of fraudulent intent is weak and unsatisfactory, but there were some facts and circumstances which would' authorize the inference that a fraudulent intent did exist, and the verdict was approved by the trial court, and no error of law appears. Judgment affirmed.
Accusation of cheating and swindling; from city court of Hart-well — Judge Hodges. December 3, 1910.
A. G. & Julian McCurry, for plaintiff in error.
J. Rod. Shelton, solicitor, contra.